Title: To James Madison from Hans Rudolph Saabye (Abstract), 14 May 1805
From: Saaybe, Hans Rudolph
To: Madison, James


14 May 1805, Copenhagen. “My last respects of 12 April contained the Information of my having applied to his danish majesty to get an alteration made in the regulations of the Board of Quarantine. I have succeeded in my efforts to this purpose. Charleston S.C. alone being looked upon as infected, Philadelphia, New yorck Savannah and Wilmington on the contrary only as Suspected, in consequence of which, Ships coming from the latter ports, are only laid under an observations quarantine of 4 days. All other Vessels coming from the U.S. with bills of health, and no sick people onboard, have free access to all Ports in Denmark and Norway, without being subject to any quarantine.
“Finding myself very happy, in being able to give you so favorable accounts of the success of the steps I have taken on this occasion, I have likewise the honour of informing you, of my having given due information hereof, to the Consuls of the U.S. at Hambourg & Bremen.”
